Douglas Ray Smith v. State 



















COURT OF APPEALS

SECOND DISTRICT OF TEXAS

FORT WORTH



NO. 2-05-166-CR





DOUGLAS RAY SMITH	APPELLANT



V.



THE STATE OF TEXAS	STATE



------------



FROM COUNTY COURT AT LAW OF WISE COUNTY



------------



MEMORANDUM OPINION
(footnote: 1)


------------

On April 6, 2005, appellant Douglas Ray Smith pleaded guilty to driving while intoxicated.  Pursuant to a plea bargain agreement, Appellant was sentenced to 365 days’ confinement in the Wise County Correctional Facility; the trial court judge suspended the imposition of this sentence and placed Appellant on two years’ community supervision.  
On that same day, the trial court entered its certification of Appellant’s right to appeal in accordance with Rule 25.2(a)(2).  
Tex. R. App. P
. 25.2(a)(2).  The certification states that this “is a plea-bargain case, and the defendant has NO right of appeal.” 

On May 4, 2005, Appellant filed a notice of appeal.  We notified Appellant on May 10, 2005 that the certification indicating he had no right to appeal had been filed in this court and that this appeal would be dismissed unless Appellant or any party desiring to continue the appeal filed a response showing grounds for continuing the appeal.  
See 
Tex. R. App. P
. 25.2(d), 44.3.  We have received no response to our notification. 

Rule 25.2(a)(2) limits the right to appeal in a plea bargain case to those matters that were raised by written motion filed and ruled on before trial or to those cases in which the appellant obtained the trial court’s permission to appeal.  
See 
Tex. R. App. P
. 25.2(a)(2)(A), (B).  Appellant has not indicated that either of these exceptions apply in this case.  Therefore, in accordance with the trial court’s certification, we hold that Appellant has no right of appeal.

Because Appellant has no right to appeal, we dismiss this appeal.  
See 
Tex. R. App. P
. 43.2(f). 

PER CURIAM 

PANEL D:	MCCOY, J.; CAYCE, C.J.; and LIVINGSTON, J.



DO NOT PUBLISH

Tex. R. App. P.
 47.2(b)



DELIVERED:  June 16, 2005

FOOTNOTES
1:See 
Tex. R. App. P.
 47.4.